Title: From James Madison to Cowles Meade, 2 February 1807
From: Madison, James
To: Meade, Cowles



Sir.
Department of State February 2d. 1807.

I have received your several letters of the 28th. October, 24th. Novr. & 4th. of December.
Mr. Williams’ claim to Salary as Secretary of the Mississippi Territory being admitted to the 3d. of June last, excludes the admission of yours antecidently to that day, and this circumstance was no doubt the cause of your having drawn for more than can be legally allowed.  At the time of the bill for a quarters salary being presented, which was during my absence, the Salary of Secretary had been paid up, and none was payable until the succeeding quarter, no were there more than about seventy dollars of the Contingent fund for the Territory remaining unapplied; it was therefore impossible to make any arrangement by which the bill could be paid.
Three hundred dollars have been paid to Mr. Chew for his compensation, and one hundred & fifteen for his expenses, which he represents as having been included in the agreement he made with you for carrying the dispatches.  Should you understand it otherwise he has engaged to return the money in which case you will credit the public with it.
I have caused him to be paid on your account the whole remaining balance of the appropriations for the contingent expenses of the Mississippi Territory, being only about Seventy two dollars, and shall increase the sum as soon as the new appropriation law passes & he returns to this City.
Your draft for $500 was paid by the War Department, there being no means of paying it in this, and it having been thought probable that you may have incurred expenses to be charged against the former Department.  The item of 28 dollars for the hire of horses and the several sums of forty five & five dollars for expenses, require an explanation of the purpose for which they were used, in order that we may ascertain the head of expense to which they are to be charged.  The charge of the protest of your bill is not now decided upon, but must remain till the Treasury takes up your accounts, in regular order for settlement.  I take the liberty to observe that you ought to draw your Salary by quarters with reference to the 1 Jany., April, July & October; and at the Treasury they admit of no statements of Salary which do not begin, or end, on those days.  I must further observe that your drafts for salary ought in strictness to be made on the Treasury Department.  Enclosed you will receive the Presidents communications to Congress, respecting Mr. Burr’s enterprise.  I am &c. 

James Madison.

